UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 25, 2011 BIOMODA, INC. (Exact name of registrant as specified in its charter) New Mexico 333-90738 85-0392345 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 609 Broadway NE Albuquerque, NM (Address of Principal Executive Offices) (Zip Code) (505) 821-0875 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.02 Termination of a Material Definitive Agreement On September 15, 2010, Biomoda, Inc., a New Mexico corporation (the “Company”), entered into a Securities Purchase Agreement with two institutional investors (collectively, the “Purchasers”), pursuant to which the Company agreed to sell in a private placement transaction (the “Financing”) (i)an aggregate of $560,000 in principal amount of convertible notes (“Notes”), with a conversion priceequal to the lesser of $.25 or 80% of the average of the three lowest daily VWAPs for the 20 consecutive trading days prior to the date on which a Purchaser elects to convert all or part of its Note and(ii) 5-Year Warrants to purchase an aggregate of 2,000,000shares of common stock with an exercise price of $0.25 per share.The terms of the Securities Purchase Agreement were disclosed on Form 8-K filed on September 21, 2010. As of July 13, 2011, the Purchasers completed the conversion of the Notes into shares of common stock. Item 8.01 Other Events On July 25, 2011, the Company issued a press release announcing conversion of the Notes attached to the Financing.A copy of the press release is filed herewith as Exhibit 99.1 and is incorporated into this Item 8.01 by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit Number Description Press Release issued by Biomoda, Inc. on July 25, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOMODA, INC. Date:July 25, 2011 By: /s/ Maria Zannes Maria Zannes Chief Executive Officer /s/ John J. Cousins John J. Cousins President
